Citation Nr: 0007976	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  95-34 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected residuals of right 
carpal tunnel release, from the initial grant of service 
connection.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected residuals of left 
carpal tunnel release, from the initial grant of service 
connection.  

3.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of an appendectomy scar, from the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had verified active service from December 1988 to 
April 1994, and had more than 17 years and three months of 
prior active service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an original rating decision in 
May 1995 which, in part, granted service connection for the 
disabilities now at issue on appeal, and assigned 
noncompensable ratings for each disability, effective from 
May 1, 1994.  A personal hearing at the RO was held in 
November 1995.  Thereafter, by rating action in May 1996, the 
RO assigned compensable ratings of 10 percent each for the 
service-connected right and left wrist disabilities, 
effective from May 1, 1994.  

In December 1997, the Board, in part, remanded the issues now 
on appeal to the RO for additional development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Since service connection was granted, the residuals of 
the veteran's right carpal tunnel release is manifested 
principally by subjective complaints of pain and numbness in 
his fingers, normal range of motion, and no objective 
evidence of weakness; more than mild symptoms of incomplete 
paralysis of the median nerve is not demonstrated.  

3.  Since service connection was granted, the residuals of 
the veteran's left carpal tunnel release is manifested 
principally by subjective complaints of pain and numbness in 
his fingers, normal range of motion, and no objective 
evidence of weakness; more than mild symptoms of incomplete 
paralysis of the median nerve is not demonstrated.  

4.  The veteran's appendectomy scar is tender and painful.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of right carpal tunnel release 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Part 4, 
Diagnostic Code 8616 (1999).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of left carpal tunnel release are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Part 4, Diagnostic Code 
8616 (1999).  

3.  The criteria for a 10 percent rating for service-
connected residuals of an appendectomy scar are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.118, Part 4, Diagnostic Code 7804 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran underwent 
right cubital tunnel release in May 1993, and ulnar nerve 
release of the right wrist in December 1993.  The veteran was 
noted to be right handed.  Left carpal tunnel release was 
performed in March 1994.  The records also show that an 
appendectomy was performed in June 1990 for acute 
appendicitis.  

When examined by VA in April 1995, the veteran reported pain 
and occasional numbness of both hands with some loss of 
dexterity.  On examination, the veteran had full range of 
motion in both wrists with some discomfort on extreme 
dorsiflexion.  There were two well-healed surgical scars 
along the volar surface of each wrist and an 8-cm scar on the 
median surface of the right elbow.  The veteran was able to 
touch his fingers with his thumb, except for the fifth 
finger.  Grip strength in both hands was adequate.  (The 
examiner noted that he did not have the veteran's service 
medical records available for review.)  

The veteran testified at a personal hearing at the RO in 
November 1995 that he felt a pulling sensation in the area of 
his appendectomy scar on exertion, without any accompanying 
tenderness or pain to palpation at the site of the scar.  The 
veteran testified that he experienced pain when stretching 
and that he had to periodically stop his activities until the 
pain subsided, but that he did not require any medication.  
The veteran testified that he had constant pain in both 
wrists and hands and could not hold anything for any length 
of time.  He reported that he took an anti-inflammatory 
medication daily.  (T at 8-12).  

When examined by VA in September 1995, the veteran reported 
pain in both wrists and loss of grip strength in the right 
hand.  On examination, there were two well-healed surgical 
scars along the volar aspect of the both wrists, and an 8 cm 
scar along the volar surface of the right arm.  The latter 
scar was hyposensitive to touch but there was no keloid 
formation, tissue loss, or penetration of the muscles.  There 
was no adhesions or tendon damage.  Range of motion in each 
wrist was as follows:  flexion was limited to about 60 
degrees, dorsiflexion was to about 45 degrees, ulnar 
deviation was to about 30 degrees, and radial deviation was 
to about 10 degrees, all with some discomfort.  The veteran 
was able to touch his fingers with his thumb with the 
exception of the 4th and 5th digits.  Grip strength was 
somewhat impaired in both hands.  The examiner noted that 
while the veteran complained of weakness in his left arm, 
strength in both upper extremities appeared to be within 
normal limits.  Muscle tone in both upper extremities was 
within normal limits and there was no evidence of muscle 
hernia.  The veteran had full range of motion in both elbows.  
The assessment included history of right cubital tunnel 
syndrome with residual pain and discomfort and occasional 
weakness in the right arm; tendonitis of the left cubital 
region, and status post bilateral carpal tunnel repair, 
symptomatic.  The examiner indicated that he did not have the 
veteran's service medical records to review in conjunction 
with the examination.  

VA medical records show that the veteran was seen on numerous 
occasions for various problems from 1995 through 1997.  Other 
than an occasional reference to a history of carpal tunnel 
surgery, the records do not reflect any specific complaints, 
treatment, or findings pertaining to the veteran's wrists or 
appendectomy scar.  An outpatient progress note from 
neurology clinic in June 1996 noted that the veteran had 
normal bulk and tone in his upper extremities.  Strength was 
5/5 in the upper extremities and reflexes were 2+ in both 
wrists.  

On VA neurological examination in August 1998, the veteran 
reported that his wrist pain had gotten significantly better 
after the surgeries in service, but that recently he has 
noticed some difficulty with grasping and opposition of his 
thumbs, bilaterally.  The veteran reported that the numbness 
and tingling in his fingers was minimal.  Motor examination 
revealed normal tone, bulk, and strength in his upper 
extremities.  There was limitation of passive range of motion 
in the right thumb as it approached the fifth digits 
(opponens motion) "bilaterally," which was not due to 
weakness.  Sensory examination revealed mild decrease to 
pinprick sensation in the fifth digit and lateral aspect of 
the fourth digit in the right hand.  Pinprick sensation in 
the left hand was normal.  Vibration sensation and position 
sense were normal.  Deep tendon reflexes were 1+ throughout, 
and plantar responses were flexor.  The diagnoses included 
mild residuals sensory deficits from right ulnar entrapment 
neuropathy with mild decrease in pinprick sensation in the 
left fifth digit.  There is no obvious weakness or atrophy 
secondary to ulnar or median dysfunction.  The examiner 
commented that the limitation of the opponens motion of both 
thumbs seemed to be related to potential arthritic changes in 
the hand joints.  

A VA examination for scars was performed in November 1998.  
At that time, the veteran reported some pulling around the 
appendectomy scar and that it was sometimes tender to touch.  
On examination, there were no signs of infection, swelling, 
redness, or pus drainage.  The appendectomy scar measured 10 
by .3 cm, and was slightly elevated.  The scar was tender to 
palpation, and there was some tenderness on range of motion.  
The scar was soft and not adherent to the underlying tissue, 
and there was no evidence of ulceration or breakdown of the 
skin.  There was no evidence of underlying tissue loss and no 
inflammation, edema or keloid formation.  The color of the 
scar when compared to the surrounding skin showed slight 
decrease in pigmentation, but was not disfiguring.  The 
examiner noted that the scar did not cause any limitation of 
function.  The assessment included well-healed appendectomy 
scar with no evidence of incisional hernia.  

VA EMG/NCV testing in January 1999 was unremarkable and 
showed no electrodiagnostic evidence of either right or left 
carpal tunnel syndrome or ulnar nerve abnormalities, 
bilaterally.  Nerve conduction studies showed normal distal 
latency, normal amplitude of evoked responses, and normal 
conduction velocity in the sensory and motor branches of the 
median and ulnar nerves.  Needle examination for the left 
biceps, deltoid, triceps, brachioradialis, extensor digitorum 
communis, and abductor digiti minimi were silent at rest 
without denervation.  Recruitment pattern was proportional to 
effort and normal.  Observed motor unit action potentials 
looked normal in morphology.  Needle examination of the left 
upper extremity to find acute changes suggestive of 
radiculopathy was negative.  

On VA examination in February 1999, the veteran reported no 
major problems except for occasional minimal tenderness at 
the appendectomy area.  On examination, the 6-cm appendectomy 
scar was well healed, and there was no erythema or drainage.  
The scar was non-erythematous and was homogeneously colored 
with the surrounding skin with no fluctuance.  There was good 
integrity in the incision area and the scar was not tender.  
The diagnoses included a well-healed status post appendectomy 
scar with no debilitating pain and no tenderness in the 
incision area.  

In General: Increased Ratings

As noted above, service connection for residuals of right and 
left carpal tunnel release, and residuals of an appendectomy 
scar was established by rating action in May 1995.  
Initially, a noncompensable evaluation was assigned for all 
three disabilities, effective from May 1, 1994, the date 
following the veteran's discharge from service.  38 C.F.R. 
§ 3.400(b)(2) (1999).  The veteran disagreed, in part, with 
the evaluations assigned the three disabilities and this 
appeal ensued.  Thereafter, in May 1996, the RO assigned 
separate 10 percent evaluations for the right and left wrist 
disabilities, and continued the noncompensable rating for the 
appendectomy scar.  The Board, in part, remanded the issues 
to the RO for additional development in December 1997, and 
the appeal is now back before the Board for appellate review.  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that "[w]here 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  However, in 
AB v. Brown, 6 Vet. App. 35, 38 (1993), the Court held that 
where the claim arises from an original rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In a recent decision, 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule from Francisco was not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, and 
that separate [staged] ratings may be assigned for separate 
periods of time based on the facts found.  

In the instant case, the Board is satisfied that all relevant 
facts have been properly developed.  The veteran has 
undergone several VA examinations; all VA treatment records 
have been obtained, and the veteran provided testimony at a 
personal hearing at the RO.  The record is complete and the 
Board finds that there is no further duty to assist the 
veteran in the development of this claim as mandated by 38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Under 
38 C.F.R. § 4.20, "[w]hen an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings."  

Analysis
Carpal Tunnel Release

The veteran's right and left carpal tunnel syndrome are each 
rated 10 percent disabling under Diagnostic Code 8516, for 
paralysis of the ulnar nerve.  That provision of the rating 
schedule provides for the following:  

Paralysis of:
									     Major     
Minor
Complete; the "griffin claw" deformity, due to flexor 	
       contraction of ring and little fingers, atrophy very 
       marked in dorsal interspace and thenar and hypothenar 
       eminences; loss of extension of ring and little 
fingers, 
       cannot spread the fingers (or reverse), cannot adduct 
the 
       thumb; flexion of wrist weakened....................................60 
........50
   Incomplete:
       Severe....................................................................40 ........30
       Moderate................................................................30 .........20
       Mild......................................................................10 ........10

In the instant case, the Board finds that an evaluation in 
excess of 10 percent for either the right or left wrist is 
not warranted under the criteria of DC 8516 for paralysis of 
the ulnar nerve.  The objective findings on the VA 
examinations discussed above reflect no more than mild 
incomplete paralysis of the median nerve in either wrist.  
Although the veteran reports weakness in both hands, EMG and 
nerve conduction studies in January 1999 were normal and 
showed no evidence of carpal tunnel syndrome or ulnar nerve 
abnormalities in either extremity.  Furthermore, the 
evidentiary record shows the veteran's muscle tone, bulk, and 
strength was equal and normal in both upper extremities when 
examined in August 1998.  As the veteran has good strength 
and range of motion in his wrists, hands, and fingers, the 
Board finds that his current symptomatology more nearly 
approximates the criteria required for a 10 percent 
evaluation for each wrist rather than a moderate incomplete 
paralysis, so as to warrant a higher rating for either wrist 
under DC 8516.  

Other applicable codes by which the veteran's carpal tunnel 
may be rated include DC 5214, for ankylosis of the wrist, and 
DC 5215, for limitation of motion of the wrist.  The Board 
finds that the evidence of record does not support an 
evaluation in excess of 10 percent under DC 5214 in that 
there is no clinical evidence of ankylosis.  In addition, the 
Board notes that under DC 5215, a 10 percent evaluation is 
the highest rating available for limitation of motion of the 
wrist.  Rating under both the codes for limitation of motion 
or ankylosis and for neurological disability is prohibited by 
the rule against pyramiding.  Pyramiding is the evaluation of 
the same disability or the same manifestation of a disability 
under different diagnostic codes.  38 C.F.R. § 4.14 (1999).  
As the current rating contemplates symptoms affecting 
movement, a separate rating could not be assigned for any 
limitation of motion which may be present.


Appendectomy Scar

The veteran is currently assigned a noncompensable rating for 
the residuals of an appendectomy scar under Diagnostic Code 
7805, which directs that ratings are to be assigned based on 
limitation of function of part affected.  Other codes under 
which the veteran may be rated include:  

7803  Scars, superficial, poorly nourished, with repeated 
ulceration...................  10 

7804  Scars, superficial, tender and painful on objective
demonstration................................................
........................................................  10 
  Note: The 10 percent rating will be assigned when the 
requirements 
   are met, even though the location may be on tip of finger 
or toe, and the 
   rating may exceed the amputation value for the limited 
involvement.  

When examined by VA in November 1998, the examiner noted that 
there was minimal tenderness in the area of the appendectomy 
scar and apparently some tenderness on range of motion.  The 
Board is cognizant of the medical findings on the most recent 
VA examination in February 1999 which indicated that the scar 
was not tender.  However, the Board cannot ignore the 
veteran's complaints or the medical evidence showing symptoms 
which satisfy the criteria for a compensable rating for the 
appendectomy scar.  Inasmuch as the appendectomy scar was 
found to be tender and painful on VA examination in November 
1998, the Board finds that the criteria for an increased 
rating to 10 percent are satisfied under DC 7804.  As there 
is no evidence of limitation of function resulting from the 
scar, a rating in excess of 10 percent is not in order.


ORDER

A rating in excess of 10 percent for service-connected 
residuals of right carpal tunnel release is denied.  

A rating in excess of 10 percent for service-connected 
residuals of left carpal tunnel release is denied.  

An increased rating to 10 percent for service-connected 
residuals of an appendectomy scar is granted, subject to VA 
regulations concerning the payment of monetary benefits.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

